UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7510


JARVIS GIBBS,

                    Plaintiff - Appellant,

             v.

SCDC; BRIAN STIRLING, Director; WARDEN D. STONEBREAKER, Warden;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:20-cv-02163-MGL-PJG)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jarvis Gibbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarvis Gibbs seeks to appeal the district court’s order dismissing his complaint for

failure to prosecute. Gibbs argued in his notice of appeal, and the record suggests, that he

did not receive timely notice of the entry of the district court’s dismissal order. See Fed.

R. App. P. 4(a)(6)(A). Because the 30-day appeal period is jurisdictional, Bowles v.

Russell, 551 U.S. 205, 214 (2007), we remand the case for the limited purpose of allowing

the district court to determine whether to reopen the time to file an appeal pursuant to Fed.

R. App. P. 4(a)(6). The record, as supplemented, will then be returned to this court for

further consideration.

                                                                               REMANDED




                                             2